998 So. 2d 680 (2009)
Marianela KRASNOW, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3243.
District Court of Appeal of Florida, Fourth District.
January 21, 2009.
Patrick J. Curry, Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Marianela Krasnow filed a rule 3.850 motion seeking postconviction relief. Krasnow alleged that her plea to grand theft was involuntary because she was not properly advised by trial counsel of the option of participating in the pretrial intervention program. She alleges that this is significant because of her immigration status and the potential consequences. We find her allegations sufficient, see Julien v. State, 917 So. 2d 213 (Fla. 4th DCA 2005), and reverse and remand with directions to hold an evidentiary hearing or to attach portions of the record which conclusively demonstrate that Krasnow is not entitled to relief.
Reversed and Remanded.
POLEN, HAZOURI and MAY, JJ., concur.